         Case 2:19-cv-03014-JHS Document 18 Filed 06/04/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ALFRED MATARAZZO,

                          Plaintiff,
                                                              CIVIL ACTION
        v.                                                    NO. 19-3014

 CSENGE ADVISORY GROUP, LLC,

                          Defendant.


                                           ORDER

       AND NOW, this 1st day of June 2020, upon consideration of Defendant’s Motion to

Dismiss (Doc. No. 3-1), Plaintiff’s Response (Doc. No. 5), and the arguments of counsel at the

hearing held on January 22, 2020, and in accordance with the Opinion of the Court issued on this

day, it is ORDERED that Defendant’s Motion to Dismiss (Doc. No. 3-1) is GRANTED on forum

non conveniens grounds.



                                                   BY THE COURT:



                                                   /s/Joel H. Slomsky, J
                                                    JOEL H. SLOMSKY, J.
